DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An auxiliary transmission brake arrangement for a transmission of a vehicle, the auxiliary transmission brake arrangement comprising: an auxiliary transmission brake arranged to controllably provide an auxiliary brake torque to an output shaft of the transmission; an auxiliary transmission brake valve arranged in fluid communication with the auxiliary transmission brake and connectable to a source of pressurized fluid of the vehicle, the auxiliary transmission brake valve being controllable between a first state in which pressurized fluid is provided to the auxiliary transmission brake for actuation thereof, and a second state in which pressurized fluid is prevented from reaching the auxiliary transmission brake; a gearing arrangement comprising a first and a second gear wheel arranged in meshed connection with each other, the first gear wheel being drivingly connected to the auxiliary transmission brake and the second gear wheel being drivingly connected to the output shaft of the transmission; and a lubrication arrangement connected to the transmission, the lubrication  arrangement comprising a lubrication actuator arranged to supply lubricant to the gearing arrangement when being actuated, wherein the auxiliary transmission brake valve is further arranged in fluid communication with the lubrication actuator such that pressurized fluid is supplied to the lubrication actuator for actuation thereof when the auxiliary transmission brake valve assumes the first state.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 13 and 15-16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 13, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for controlling an auxiliary transmission brake arrangement for a transmission of a vehicle, the auxiliary transmission brake arrangement comprising: an auxiliary transmission brake arranged to controllably provide an auxiliary brake torque to an output shaft of the transmission; a gearing arrangement comprising a first and a second gear wheel arranged in meshed connection with each other, the first gear wheel being drivingly connected to the auxiliary transmission brake and the second gear wheel being drivingly connected to the output shaft of the transmission; and a lubrication arrangement connected to the transmission and arranged to supply lubricant to the gearing arrangement, the method comprising the steps of: supplying pressurized fluid to the auxiliary transmission brake arrangement upon a braking request; providing a first portion of the supplied pressurized fluid to the auxiliary transmission brake for actuation thereof; providing a second portion of the supplied pressurized fluid to the lubrication arrangement for actuation thereof; and providing lubricant from the lubrication arrangement to the gearing arrangement.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654